        Case 5:18-cv-00680-JKP-RBF Document 106 Filed 06/26/21 Page 1 of 1




                                             June 25, 2021


VIA E-SERVICE


Re:      Unavailability Notice of Brandon J. Grable Due to Military Service


Dear Honorable Clerks of the Court and Counsel:


Please be advised that I will be out on leave for the US Army for the following dates:

      1. July 11, 2021 through July 19, 2021: Army Reserve Duty
      2. July 26, 2021 through July 30, 2021: Army Reserve Duty


I respectfully ask that no matters bet set for hearing or otherwise during these periods. By
copy of this letter, I am notifying all counsel of record of this schedule. I will provide copies
of orders upon request.

Please contact my office should you have any questions or concerns.

Thank you for your professional cooperation.



Brandon J. Grable




   1603 Babcock Road Suite 280 San Antonio Texas 78229 Ph: 210.963.5297 Fax: 210.641.3332 info@ggm.law
